Citation Nr: 1314771	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  05-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery, rated 10 percent disabling prior to August 8, 2012.

2.  Entitlement to an increased rating for arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery, rated 30 percent disabling from August 8, 2012. 

3.  Entitlement to service connection for a skin disability, excluding service-connected chronic dermatitis/eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the October 2004 rating decision, the RO awarded service connection for arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery, and assigned an initial evaluation of 10 percent, effective June 1, 2004.  The RO also denied service connection for dermatitis/eczema and for dermatophytosis. 

In May 2008, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a December 2008 rating decision, the RO awarded service connection for dermatitis/eczema.

In March 2012 and July 2012, the Board remanded the case for further development, which has been completed.  Id.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file. 

In a March 2013 rating decision, the RO awarded a 30 percent evaluation for arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery, effective August 8, 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial ratings for his service-connected arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery.

In a substantive appeal, VA Form 9 submitted in December 2008, the Veteran reported that he had recently undergone tests that revealed permanent damage to his heart muscle.  The Veteran was afforded a VA examination in November 2010, where he reported that he had undergone a myocardial perfusion scan at a private facility, two years prior.  The examiner indicated that he reviewed the results of a single-photon emission computed tomography (SPECT) test conducted in December 2008 at the Jackson Heart Clinic, and it demonstrated that the Veteran had an ejection fraction of 38 percent at 10.2 METs with a large inferolateral defect.  

There is no copy of the December 2008 SPECT study and there are no medical records from the Jackson Heart Clinic in the claim file.  These records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran also seeks service connection for a skin disability, excluding service-connected chronic dermatitis/eczema.  The Veteran has alleged that his skin disability manifests in the wintertime when it is cold and his skin becomes dry.  To date, he has been afforded VA examinations during the summer months and no skin symptoms have been visible on examination.  

At the most recent examination conducted in August 2012, the VA examiner stated that an opinion as to whether the Veteran has a current skin disorder, distinct from the service-connected chronic dermatitis/eczema, that is related to service could not be provided without resorting to speculation because no skin disability was found on examination.  

At this examination, the Veteran indicated that he develops small plaque-like growths over his elbows and knees and this becomes worse during the winter months.  The Board has reviewed the Veteran's service treatment records and it shows a diagnosis of seborrheic keratosis affecting his bilateral arms.  The post-service treatment records also reflect a diagnosis of seborrheic keratosis affecting his arms.  Based on the clinical records and the Veteran's credible and competent lay statements regarding his skin symptoms, the examiner should be able to provide an opinion as to the likelihood that the seborrheic keratosis seen in service and after service is the same disability.  In other words, whether seborrheic keratosis is a chronic condition, that once diagnosed, is likely to recur throughout the remainder of a person's life.

However, if the examiner remains unable to provide the requested opinion, then the Veteran is to be scheduled for an examination during the winter months, during a period of flare-up of his skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Voerth v. West, 13 Vet. App. 117, 123 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide contact information for all private treatment received for the skin and heart disabilities at issue.  Then, obtain copies of all such records not already of record, including records from the Jackson Heart Clinic, to specifically include the December 2008 SPECT study, and any pertinent VA treatment records dated since June 2012.  Any negative response must be in writing and associated with the claim file.
 
2.  After any additional records are associated with the claim file, return the file to the VA examiner who provided the August 2012 opinion to prepare an addendum to the VA examination report.  If that examiner is unavailable, the claims file must be sent to another VA examiner with appropriate expertise.  The entire claim file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

a) Based on the information contained in the claim file, including this remand, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a chronic skin disability, other than service-connected dermatitis/eczema, which is related to service.  The examiner, when rendering the opinion, is to consider as fact that the Veteran has a current skin disability (i.e., seborrheic keratosis).  The examiner must also consider the Veteran's competent lay statements of his symptoms.  

In providing the addendum opinion, the examiner is also to indicate whether seborrheic keratosis is a chronic condition, that is, if once diagnosed with lesions whether they are likely to recur throughout the remainder of a person's life.  The examiner is also to discuss the expected natural progression of the seborrheic keratosis documented during the Veteran's military service and during his post-service civilian years.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

b) If the examiner is unable to provide the requested opinion absent a physical examination, the Veteran is to be scheduled for an examination during the winter months (i.e., during a period of flare-up of his skin disorder).  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a chronic skin disability, other than service-connected dermatitis/eczema, which had onset in service, or is otherwise related to service.  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



